Case: 19-Qaa38 Doc:1 Filed: 04/18/19 .. Page: 1 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

  
  
  

United States Bankruptcy Ciyurt fo
District of Delawarés j¢

In re: Imerys Talc America, Inc., et al.,
. RB Oey.

Debtors
8: r
Case No. 19-10289-L88 Ut

SARA VAN HORN, Individually and
as Next-of-Kin of DAVID EARP,

)
)
)
)
)
)
)
Deceased, )
) 5
Plaintiff,
)
)
Vs. ) Chapter 11
)
JOHNSON & JOHNSON and ) Adv. Proc. No.
JOHNSON & JOHNSON )
CONSUMER INC., )
)
Defendants )
And )
3M COMPANY a/k/a MINNESOTA
MINING & MANUFACTURING ) _
COMPANY; et al, )
+) .
State Court Defendants.

NOTICE OF REMOVAL

Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure and 28 U.S.C.
§§ 1334 and 1452, Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.
(collectively, “J&J”) hereby remove the claims against J&J in the case of Sara Van Horn,
individually and as next of kin of David Earp, Deceased v. 3M Company a/k/a Minnesota Mining

& Manufacturing Company, et. al., Case No. CJ-2019-244 (the “State Court Talc Claims”) from
Case: 19-CA38 Doc: 1 Filed: 04/18/19 Fae: 2 of 13

the District Court of Oklahoma County, Oklahoma (the “State Court”) to this Court. The

grounds for removal are set forth below:
BACKGROUND

1. On February 13, 2019, Imerys Talc America, Inc., and two affiliates, Imerys Talc
Vermont, Inc., and Imerys Talc Canada, Inc. (collectively, the “Debtors”), filed a voluntary
chapter, 11 petition, commencing a reorganization case styled: In re: Imerys Talc America, Inc.,
et al., Case No. 19-10289-LSS, in the United States Bankruptcy Court for the District of
Delaware (the “Chapter 11 Case”).

2... Since the Chapter 11 Case was commenced, the Debtors have remained as debtors
in possession under 11 U.S.C. § 1101 and have the rights, powers, and duties set out in 11
U.S.C. §§ 1107 and 1108.

3. At the time the Debtors commenced the Chapter 11 Case, the State Court Talc
Claims were pending in the State Court. The State Court Talc Claims are not proceeding before’
the United States Tax Court and are not brought by a governmental unit to enforce its police or
regulatory powers.

4. Among others, J&J and the Debtors were originally named:as co-defendants in:
the state court lawsuit filed by Ms. Van Horn. The claims against the Debtors were dismissed
without prejudice on February 13, 2019. The State Court Talc Claims are those brought against
J&S.

5. The State Court Talc Claims against J&J. center on allegations that exposure to the
Debtors’ tale caused David Earp, Plaintiff's decedent, personal injuries and death — specifically.
mesothelioma. J&J disputes these allegations.

6. The Petition (attached as Exhibit A hereto) generally alleges that exposure to

asbestos, contained in the Debtors’ talc, through the habitual use of J&J cosmetic talcum powder
Case: 19-Oad38 Doc: 1 Filed: 04/18/19 Fase: 3 0f 13

i

products, caused Mr, Batp’s personal injury and wrongful death. J&J’s responsive pleading is
attached hereto as Exhibit B.

7. On April 18, 2019, J&J filed in the United States District Court for the District of .
Delaware (the “District of Delaware”) a Motion to Fix Venue for Claims Related to Imerys’s
Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (the “Motion”). The Motion and
supporting papers are attached hereto as Exhibit C. The State Court Tale Claims are among
those that J&J seeks to consolidate in the District of Delaware.

8. Thousands of plaintiffs across the country allege similar personal injury and
wrongful death claims against J&I (the “Talc Claims”). As noted in the declaration supporting
the Debtors’ bankruptcy petition, the Debtors have historically been the exclusive supplier of
cosmetic talc to J&J. See Declaration of Alexandra Picard, Chief Financial Officer of the Debtors
in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”) 4 18
(attached as Exhibit 1 to the Declaration of John J. Nolan in Support of the Motion, found in
Exhibit C). Because the Debtors have historically been J&J’ s sole supplier of cosmetic talc, the
Debtors are routinely Aamad as a co-defendant in the actions in which the Talc Claims arise.
Even where the Debtors are not so named as co-defendants, however, the Talc Claims are related
to the Debtors’ bankruptcy.

9, 28 U.S.C. § 157(b)(5) provides as follows:
The district court shall order that personal injury tort and wrongful
death claims shall be tried ‘in the district court in which the
bankruptcy case is pending, or in the district court in the district in
which the claim arose, as determined by the district court in which
the bankruptcy case is pending.

10. The purpose of this section is to centralize the adjudication of claims, and the.
express language of the statute confers authority on the District of Delaware to determine the
proper venue for trial of this civil action. See, e.g., A.H. Robins Co. v. Piccinin, 788 F.2d 994, .

|
Case: 19-01038 Doc:1 Filed: 04/18/19 Page: 4 of 13
a a

1011 (4th Cir. 1986) (affirming centralization of thousands of state and federal personal injury
cases against debtors and non-debtor co-defendants in the district court where a bankruptcy was
| pending, finding “Section 1S706)O) ... expressly confers on the district ‘court sitting in
bankruptcy and having jurisdiction of the bankruptcy proceedings the power to fix the venue of
any tort case against the debtor pending in other districts.”); Whittingham v. CLC of Laurel, LLC,
No. 9:06evl 1-KS-MIP 2006 WL 2423104, at *1 (S.D. Miss. Aug. 22, 2006) (“[T]he ultimate
venue of the trial in the personal injury case should be determined by the District Court where
the bankruptcy case is pending.”); see also 1.3 Collier on Bankruptcy $3.06 (16th ed. 2019)
(“Section 157(b)(5) provides that the venue of the [personal injury tort and wrongful death] trial
is to be determined by the district court in which the title 11 case is pending. This unusual,
perhaps unique, provision empowers a court other than that in which the litigation is pending to
decide where the trial is to take place. The court in which the title t1 case is pending has the
options of trying the case itself or directing that the trial occur in the district court for the district
in which the claim arose.”). |

11. Given the pendency of the Motion, J&J believes that this Court cannot and, in any
event, should not take any further action in this civil action until the District of Delaware has

pe
ruled on the Motion. Because the District of Delaware has the ultimate power to determine venue

u

of the personal injury and wrongful death claims, the District of Delaware necessarily has
5 .

authority to consider any procedural motions filed in this civil action if the resolution of such

motions might have some bearing on the trial of the claims. See Calumet Nat'l Bank v. Levine,

179 B.R. 117, 120 (N.D. Ind. 1995) (“Under section 157(b)(5), the district court for the

bankruptcy district has sole authority for ultimately fixing venue for [personal injury

tort/wrongful death] actions against debtors.”). Accordingly, the appropriate course of action is
Case: 19-01038 .Doc:1 Filed: 04/18/19 © rage 5 of 13

to defer ruling on any motions, including any motions seeking abstention or remand, because the
District of Delaware must first determine the venue in which this civil action should proceed.

12.  J&J filed the Motion in pursuit of equitable and uniform outcomes on threshold
issues for the Debtors’ creditors, the thousands of plaintiffs prosecuting similar claims and.
actions across the country, the Debtors’ themselves, and J&J, and in the interest of efficiency and
preservation of judicial resources.

| 13. In deciding the Motion, J&J expects that the District of Delaware will address—
on a global scale, for all of the Talc Claims —the following issues: (i) federal subject matter
jurisdiction under 28 U.S.C. § 1334(b), Gi) abstention under 28 U.S.C. § 1334(c), (iii) equitable
considerations, if any, favoring remand under 28 U.S.C. § 1452(b), and (iv) the propriety of the
removal of the State Court Talc Claims under 28 U.S.C. § 1452(a).

14. ‘Further, as noted in the Memorandum of Law in Support of Johnson & Johnson’s
and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s
Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (the “Memorandum of Law’) the District
of Delaware may exercise its powers under 28 U.S.C. § 157(b)(5) to fix venue for the State Court
Talc Claims even if this Court remands thé State Court Tale Claims back to the State Court. See
_ Ex. C, Memorandum of Law § IV.

15. Therefore, in the interests of comity, efficiency, and achieving uniform outcomes
by coordinated judicial proceedings, J&J respectfully requests that this Court await the District
of Delaware’s forthcoming decision on the Motion before issuing a ruling on any future motion
to remand filed by the Plaintiff in this matter. See Calumet, 179 BR. at 121 (“[A] ‘purpose
behind section 157(b)(5) is making it possible for a single forum to oversee the many claims and
proceedings that might arise in or affect a bankruptcy case.”). In cases involving transfer and

remand motions, courts have held that the “transferee” court under section 157(b)(5) is the

5
‘Case: 19-1088 Doc: 1 Filed: 04/18/19 age: 6 of 13

/

- proper forum to decide the remand motion. See Whittingham, 2006 WL 2423104, at *1

(Plaintiff has filed a Motion for Remand and Request for this Court to abstain. This issue needs

to be considered as a part of the big picture. The District Court in Georgia [with jurisdiction over

the bankruptcy] should consider this issue.”); see also Calumet, 179 B.R. at 123 (court stayed all
w

proceedings while debtor-defendant pursued section 157(b)(5) motion and deferred ruling on

pending motions because “whichever court ultimately takes the case should be the one that rules

on the remaining argument”); cf: Jackson ex rel. Jackson v. Johnson & Johnson, Inc., No. 01-

2113 DA, 2001 WL 34048067, at *6 (W.D. Tenn. April'3, 2001) (holding that transferee court in

_ multidistrict litigation is “a proper authority to decide the remand motion” and “[t]he general rule

is for federal courts to defer ruling on pending motions to remand in [multidistrict litigation]”

until after the case is transferred).
| - GROUNDS FOR REMOVAL

16. A party “may remove any claim or cause of action in a civil action... to the
district court for the district where such civil action is pending, if such district court has
jurisdiction of such claim or cause of action under section 1334 of this title.” 28 U.S.C. §
1452(a),

17. District courts have original jurisdiction to hear all civil proceedings that are,
among other things, “related to cases under title 11.” 28 U.S.C. § 1334(b). |

(18. Because J&J has filed the Motion in the District of Delaware, J&J primarily looks
to the Third Circuit’s interpretation of related-to jurisdiction. A related-to case represents “the
broadest of the potential paths to bankruptcy jurisdiction.” In re Resorts Int'l, Inc., 372 F.3d 154,
163 (3d Cir. 2004). Although such a case does not invoke a substantive right under the

Bankruptcy Code, it is one that “could conceivably have an effect on the estate being

administered in bankruptcy.” Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.1984), overruled

6

 
Case: 19-9038 Doc: 1 Filed: 04/18/19 Page: 7 of 13

on other grounds by Things Remembered, Inc. v. Petrarea, 516 U.S. 124, 129 (1995). “A key
word in this test is ‘conceivable.’ Certainty, or even likelihood, is not a requirement.” In re
Marcus Hook Dev. Park, Inc., 943 F.2d 261, 267 (3d Cir. 1991). As clarified by later Third
Circuit decisions, Pacor’s “conceivable effect” test asks “whether the allegedly related lawsuit
would affect the bankruptcy without the intervention of yet another lawsuit.” In re W.R. Grace
& Co., 591 F.3d 164, 172 (3d Cir. 2009) (quoting In re Combustion Eng’g, Inc., 391 F.3d 190,
227 (3d Cir. 2004), as amended (Feb. 23, 2005)).

19. In any event, every other U.S. Circuit Court of Appeals has adopted or closely
followed the standard for related-to jurisdiction as articulated by the Third Circuit in Pacor. See
In re Dow Corning Corp., 86 F.3d 482, 489 (6th Cir. 1996); In re Cuyahoga Equip. Corp., 980
F.2d 110, 114 (2d Cir. 1992); In re G.S.F. Corp., 938 F.2d 1467, 1475 (ist Cir.1991); In re
Gardner, 913 F.2d 1515, 1518 (10th Cir.1990); In re Lemco Gypsum, Inc., 910 F.2d 784, 788
and n.'19 (11th Cir.1990); In re Fietz, 852 F.2d 455, 457 (9th Cir.1988); In re Wood, 825 F.2d
90, 93 (Sth Cir.1987); In re Dogpatch, U.S.A., Inc., 810 F.2d 782, 786 (8th Cir.1987); A.
Robins Co. v. Piccinin, 788 F.2d 994, 1002 n.11 (4th Cir. 1986); cf Matter of FedPak Sys., Inc.,
80 F.3d 207, 213-14 (7th Cir. 1996) (“Our precedents hold that [a] case is ‘related’ to a

| bankruptcy when the dispute ‘affects the amount of property for distribution [i.e., the debtor’s
estate| or the allocation of property among creditors.”) (internal quotation marks omitted).

20. As more fully described in the Memorandum of Law, there are three bases for
exercising related-to jurisdiction over the State Court Talc Claims. First, through a series of
supply agreements, certain contractual rights and obligations between the Debtors and J&J arose
upon the filing of the Petition asserting the State Court Talc Claims. See Ex. C, Memorandum of
Law § ILA. Second, the Debtors have demanded coverage under certain insurance policies

available to J&J. The Debtors’ First Day Declaration also claims “[o]ne or more of the Debtors
f

7

 
Case: 19-CAQS8 Doc: 1 ‘Filed: 04/18/19 Frage: 8 of 13

also have rights to the proceeds of insurance policies issued to J&J and its subsidiaries.” Ex. C,
Nolan Declaration, Ex. 1, First Day Declaration § 28. Additionally, the Debtors were
contractually obligated to obtain and maintain insurance naming J&J as an additional insured.
See Ex. C, Memorandum of Law §JI.B. Finally, each bottle of J&J cosmetic talcum powder :
purchased by the Mr. Earp, Plaintiff's decedent, contained the Debtors’ talc. There exists an
identity of interest between the. Debtors and J&J such that the State Court Talc Claims are, in
essence, claims against the Debtors. See Ex. C, Memorandum of Law § ILC. |

21. Accordingly, removal of the State Court Tale Claims is proper under 28 U.S.C.
§ 1452(a).

. ‘THE REMOVAL PREREQUISITES HAVE BEEN SATISFIED

22. Removal of the State Court Talc Claims is authorized by 28 U.S.C. §§ 1334 and
1452. Removal is being accomplished in accordance with Rule 9027 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptey Rules”) and the local rules of this Court (the “Local
Rules”).

23. The State Court is located in the district of this Court. Venue is proper under
Bankruptcy Rule 9027(a)(1).

24. Bankruptcy Rule 9027(a)(1) requires that this Notice of Removal “contain a ~
, statement that upon removal of the claim or cause of action the party filing the notice does or
does not consent to entry of final order or judgment by the bankruptcy court.” J&J states that it
does not consent to the entry of final orders or judgments by the Bankruptcy Court if it is
determined that the Bankruptcy Court, absent consent of the parties, cannot enter final orders or
judgments consistent with Article HI of the United States Constitution. Rather, through the
Motion, J&J requests that the District of Delaware fix venue for the State Court Tale Claims in

the District of Delaware.
Case: 19-Gai038 Doc:1 Filed: 04/18/19 rage: 9 of 13

25. Bankruptcy Rule 9027(a)(1) further requires that this Notice of Removal “be
accompanied by a copy of all process and pleadings.” J&J has attached copies of all process and |
pleadings relating to the State Court Talc Claims. The Petition asserting the State Court Talc
Claims is attached hereto as Exhibit A. J&J’s responsive pleading is attached hereto as Exhibit
B. A copy of the docket sheet for Case No. CJ-2019-244 from the Oklahoma Supreme Court
Network as of April 18, 2019, is attached hereto as Exhibit D. The summonses served on
Johnson & J ohnson and Johnson & Johnson Consumer Inc. are attached hereto as Exhibit E. If
_ “hecessary, J&J will make available to this Court any pleadings upon request. But J&J requests
that this Court extend the deadline to transmit the full State Court record until the District of
Delaware issues a decision on the Motion. Cf A... Robins Co:, 788 F.2d at 1016 n.18 (“Until the
[venue-fixing] order is made final with regard to a particular case, a case should not be
physically transferred. Thus, no filing fee shall be paid under Rule 9027 or expenditures
accompany photocopying, freight, etc. be made. Only after the order is final shall the expense of
transfer be necessary.”).

26. This Notice of Removal is being filed within ninety (90) days of the order for
relief in the Chapter 11 Case. No order has been entered in the Chapter 11 Case with respect to
the Civil Action terminating the automatic stay under 11 U.S.C. § 362. This Notice of Removal
is timely under Rule 9027(a)(2) of the Federal Rules of Bankruptcy Procedure.

27. In accordance with Bankruptcy Rule 9027(b), J&J will promptly serve written
notice of this removal to the above-captioned Plaintiff's counsel of record.

28. All parties to the State Court Tale Claims pending in the State Court are
HEREBY NOTIFIED that removal of the State Court Talc Claims will be effected upon the

filing of a copy of this Notice of Removal with the Clerk of the State Court pursuant to
Case: nocaee Doc:1 Filed: 04/18/19 rea 10 of 13 |

Bankruptoy Rule 9027(c). And “the parties shall proceed no further in that court unless and until |
the claim or cause of action is remanded.” Bankruptcy Rule 9027(c).

29. No admission of law, fact, or liability is intended by this Notice of Removal. Nor
does this Notice of Removal waive any defenses available to J&J.

30. If any question is raised as to the propriety of the removal of the State Court Talc

Claims, J&J requests the opportunity to present a brief and oral argument in support of removal,

but would prefer that this Court await the District of Delaware’s decision on the Motion.
Dated: April 18,2019. -

FOLIART, HUFF, OTTAWAY & BOTTOM

/s/ Michael T. Maloan WA Ver

Larry D. Ottaway-OBA# 6816 .

Michael T. Maloan-OBA# 15097

201 Robert S. Kerr Avenue, 12th Floor
Oklahoma City, Oklahoma. 73102
Telephone: (405) 232-4633

Fax: (405) 232-3462
larryottaway@oklahomacounsel.com
michaelmaloan@oklahomacounsel.com

ATTORNEYS FOR DEFENDANTS
JOHNSON & JOHNSON AND JOHNSON &
JOHNSON CONSUMER INC.

CERTIFICATE OF SERVICE

This is to certify that on this 18" day of April, 2019, a true and correct copy of the
foregoing instrument was mailed as follows:

Steven T. Horton, OBA No. 14589 Dana C. Simon

Horton Law Firm Simon Greenstone Panatier Bartlett, PC
114.N.W. 6th Street, Suite 201 1201 Elm Street, Suite 3400

Oklahoma City, OK 73102 ~ Dallas,.TX 75270

Telephone: 405-606-8080 Telephone: 214-276-7680

Facsimile: 405-606-8088 Facsimile: 214-276-7699
shorton@coxinet.net cpanatier@sgpblaw.com

 

10
Case: TOES Doc:1 Filed: 04/18/19 Fase: 11 of 13

bbyler@coxinet.net
ATTORNEYS FOR PLAINTIFF

Margaret M. Chaplinsky
Kalinoski & Chaplinsky’

100 Court Avenue, Suite 205
Des Moines, IA 50309-2200
Tel: 515-246-8800

Fax: 515-246-1920

_Mmchaplinsky@kcplegal.com

stacydowning@kc-legal.com

 

ATTORNEY FOR PNEUMO ABEX LLC,
successor in interest to Abex Corporation

Martha J. Phillips, OBA No. 011958
Atkinson, Haskins, Nellis, Brittingham,
Gladd & Fiasco

1500 ParkCentre, 525 South Main
Tulsa, OK 74103-4524

Tel: 918-582-8877

Fax: 918-585-8096

mphillips@ahn-law.com

ATTORNEY FOR PNEUMO ABEX LLC,
successor in interest to Abex Corporation

Brandon Buchanan, OBA No. 18661
McAfee Taft

10 Floor, Two Leadership Square
211 North Robinson

Oklahoma City, OK 73102

Tel: 405-235-9621

Fax: 405-235-0439
Brandon.buchanan@mcafeetaft.com

 

ATTORNEYS FOR INGERSOLL-.
RAND COMPANY

Jim Buxton, OBA No. 19057
Buxton Law Group
1625 N. Classen Blvd.

dsimon@sgpblaw.com
ATTORNEYS FOR PLAINTIFF

Laura S. Rahman, OBA No. 33086
Wilson Elser Moskowitz Edelman & Dicker
LLP

909 Fannin Street, Suite 3300

Houston, TX 77010

Tel: 713-353-2000

Fax: 713-785-7780
Laura.rabman@wilsonelser.com

ATTORNEY FOR UNION CARBIDE

CORPORATION AND GENERAL. PARTS,

INC.

Steve Korotash

Morgan, Lewis & Bockius LLP

1717 Main Street, Suite 3200

Dallas, TX 75021
Tel: 214-466-4000
Fax: 214-466-4001

Steve.Korotash@morganlewis.com

ATTORNEYS FOR GOULDS PUMPS LLC

Edward M. Slaughter, OBA No. 22368
H. Barret Marshall, Jr., OBA No. 30806
Gordon Rees Scully Mansukhani LLP
2200 Ross Ave., Suite 4100W

Dallas, TX 75201

Tel: 214-231-4660

Fax: 214-461-4053

’ bmarsball@grsm.com

ATTORNEYS FOR DEFENDANT
FEDERAL-MOGUL ASBESTOS
.. PERSONAL INJURY TRUST, AS
~ SUCCESSOR TO FELT PRODUCTS
MANUFACTURING COMPANY _

Sara E. Potts, OBA #32104
Doerner Saunders Daniel & Anderson, LLP
105 N. Hudson, 10" Floor

11
Case: nogaase Doc: 1

Oklahoma City, OK 73106
Tel: 405-604-5577
Fax: 405-604-5578
jim@buxtonlawgroup.com

ATTORNEY FOR DEFENDANT
CLEAVER BROOKS, F/K/A AQUA-
CHEM., INC. .

Robert H. Alexander, Jr., OBA No. 197

The Law Office of Robert H. Alexander, Jr.,
p.c.

PO Box 868

Oklahoma City, OK 73101-0868

Telephone: 405-232-0803

Facsimile: 405-232-0519
alexattys@productlaw.com

 

ATTORNEYS FOR DEFENDANT
GENERAL ELECTRIC COMPANY

Misti D. Mosteller, OBA No. 22384
DeHay & Elliston, L.L.P.

901 Main Street, Suite 3500

Dallas, TX 75202

Telephone: 214-210-2400
Facsimile: 214-210-2500

mmosteller@dehay.com

ATTORNEY FOR DEFENDANT
DCo LLC f/k/a DANA COMPANIES, LLC

Barton J. Freeman, OBA No. 22837
Thompson, Coe, Cousins & Irons, L.L.P.
700 N. Pearl Street, 25 Floor

Dallas, TX 75201

Telephone: 214-871-8200

Fax: 214-871-8209
bfreeman@thompsoncoe.com

ATTORNEYS FOR DEFENDANT

|

Filed: 04/18/19 Fae: 12 of 13

Oklahoma City, OK 73102
Tel: 405-319-3507
Fax: 405-319-3537

spotts@dsda.com
ATTORNEYS FOR CBS CORPORATION

Kayce L. Gisinger, OBA No. 12674
Phillips Murrah P.C.

Corporate Tower, 13" Floor

101 N. Robinson Avenue
Oklahoma City, OK 73102
Telephone: 405-235-4100
Facsimile: 405-235-4133
kigisinger@phillipsmurrah.com

ATTORNEY FOR DEFENDANT
RED DEVIL, INC.

Jason Goodnight, OBA No. 19106

Jill J. Walker-Abdoveis, OBA No. 21857
Franden, Farris, Quillin, Goodnight
Roberts

Williams Center, Tower II

Two West 2" Street, Suite 900

Tulsa, OK 74103

Telephone; 918-583-7129

Facsimile: 918-584-3814
jgoodnight@tulsalawyer.com
jwalker@tulsalawyer.com

&

 

ATTORNEYS FOR DEFENDANTS
GENUINE PARTS COMPANY AND
NATIONAL AUTOMOTIVE PARTS
ASSOCIATION

J. Derrick Teague, OBA No. 15131
Todd A. Murray, OBA No. 30188 —
Jennings Teague, P.C.

204 N. Robinson Ave., Suite 1000
Oklahoma City, OK 73102
Telephone: 405-609-6000 ~
Facsimile: 405-609-6501
dieague@jenningsteague.com
tmuray@jenningsteague.com

 

 

12
Case: 19-04088 Doc: 1 Filed: 04/18/19 Vage: 13 of 13

“

3M COMPANY

Laura S. Rahman, OBA No. 330086

Wilson Elser Moskowitz Edelman & Dicker
LLLP
' 909 Fannin Street, Suite 3300

Houston, TX 77010

Telephone: 713-353-2000

Facsimile: 713-785-7780

Laura.Rahman@wilsonelser.com

 

ATTORNEYS FOR DEFENDANT
ADVANCE STORES COMPANY,
INCORPORATED

Brita H. Cantrell, OBA No. 12327
McAfee & Taft

Two West 2"™ Street, Suite 1100 -
Williams Tower II

Tulsa, OK 74103

Telephone: 918-574-3071
Brita.cantrell@mcafeetaft.com

ATTORNEY FOR DEFENDANT
FORD MOTOR COMPANY

Samuel J. Merchant, OBA No. 32832
McAfee & Taft |
Two Leadership Square

211 N. Robinson

Oklahoma City, OK 73102

Telephone: 405-235-9621
Sam.merchant@mceafeetaft.com

ATTORNEY FOR DEFENDANT
FORD MOTOR COMPANY

ATTORNEYS FOR DEFENDANT
HONEYWELL INTERNATIONAL, INC.

Robert P. Redemann, OBA No. 7454
William D. Perrine, OBA No. 11955
Anthony A. Blair, OBA No. 32219
P.O. Box 1710

Tulsa, OK 74101-1710

Telephone: 918-382-1400

Facsimile: 918-382-1499
rredemann@pmrlaw.net

ablair@pmrlaw.net ~

ATTORNEYS FOR DEFENDANT ~
CRANE CO. ,

Ronald D. Harrison, OBA No. 32550

~ Rebecca D. Hattabaugh, OBA No. 017048

Ledbetter, Cogbill, Arnold & Harrison, LLP
P.O. Box 185
Ft. Smith, AR 72902-0185

Telephone: 479-782-7294
rharrison@Icahlaw.com

rhattabaugh@I|cahlaw.com

ATTORNEYS FOR DEFENDANT
BORGWARNER MORSE TEC, LLC

Robert J. Winter, OBA No. 16754
Pray Walker, P.C.

100 West 5" Street, Suite 900
Tulsa, OK 74103

Telephone: 918-581-5500

_ Facsimile: 918-581-5599 .

Rwinter@PrayWalker.com

ATTORNEYS FOR DEFENDANT
METROPOLITAN LIFE INSURANCE
COMPANY

/s/ Michael T. Maloan Wud Wer

Michael T. Maloan

13

 
